DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2019-0116400, filed on 09/20/2019 and 10-2020-0096411 filed on 07/31/2020 in Korea.

Information Disclosure Statement
The IDS filed on 09/18/2020; and 03/22/2021 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 09/18/2020 is acceptable.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:


 The claim 12 discloses the combination features of “a slit area formed between the first support area and the second support area, the slit area including a plurality of slits, and wherein when viewed from above the rear surface of the panel layer, the first adhesive layer and the second adhesive layer are spaced apart from each other by a first width at a central portion in a direction of the folding axis and are spaced apart from each other by a second width at edges in the direction of the folding axis, the second width being greater than the first width.”  These features, in conjunction with other features, as claimed in the claim 12, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 13-14 depend on the allowed claim 12.
The claim 15 discloses the combination features of “wherein the first area forms a first boundary with the third area, wherein the second area forms a second boundary with the third area, and wherein the first boundary and the second boundary extend from the first edge to the second edge such that the first boundary and the second boundary have a first interval at a central portion between the first edge and the second edge and have .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. [US 2015/0266272] disclose flexible display device and method of manufacturing the same;
Park [US 10,930,883] discloses foldable display device;
Youn et al. [US 2020/0183457] disclose foldable display device; and
Park et al. [US 2021/0118337] disclose foldable display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841